Case 8:18-cv-03052-CEH-SPF Document 61 Filed 03/24/20 Page 1 of 2 PageID 463



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   JOHN A. DIAZ,

          Plaintiff,

   v.                                                 CASE No. 18-cv-03052-CEH-SPF

   CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.
                                              /

         PLAINTIFF’S SUPPLEMENT TO RULE 3.01(g) CONFERRAL ON
          MOTION TO COMPEL WELLS FARGO TO COMPLY WITH
        PLAINTIFF’S SUBPOENA TO PRODUCE CLASS MEMBER DATA

          Plaintiff, John A. Diaz, though his undersigned counsel, hereby notifies the

   Court that he has conferred with and remains in contact with Wells Fargo’s counsel on

   this motion, W. Patrick Ayers of Burr & Forman, LLP.

          The parties have not yet been able to resolve the issues presented in the motion.

                                              Respectfully submitted,

                                              s/ Scott D. Owens
                                              Scott D. Owens, Esq.
                                              Scott D. Owens, P.A.
                                              3800 S. Ocean Dr., Ste. 235
                                              Hollywood, FL 33019
                                              Tel: 954-589-0588
                                              Fax: 954-3370-666
                                              scott@scottdowens.com
   DATED: March 24, 2020
Case 8:18-cv-03052-CEH-SPF Document 61 Filed 03/24/20 Page 2 of 2 PageID 464



                             CERTIFICATE OF SERVICE

          I hereby certify that on March 24, 2020, I electronically filed the foregoing
   document with the Clerk of this Court using the CM/ECF. I also certify that the
   foregoing document is being served this date via US mail and/or some other authorized
   manner for those counsel or parties on the service list below, if any, who are not
   authorized to received electronically Notices of Electronic Filing.

                                             By: s/ Scott D. Owens
                                                Scott D. Owens, Esq.

                                    SERVICE LIST

          W. Patrick Ayers
          Burr & Forman, LLP
          201 North Franklin Street, Suite 3200
          Tampa, Florida 33602
          payers@burr.com
